PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/916,806
Filing Date: 9 Mar 2018
Appellant(s): Kryscio et al.



__________________

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino in view of Lin, and Kelly and further in view of Kulle et al. (Des. 302,304 - hereinafter Kulle).


(2) Response to Argument
Applicant Argues:
First, Figure 10 of Kelly does not disclose an attachment member “adapted for receiving and frictionally engaging a cylindrical intravenous tubing line” as claimed in claims 1, 11 and 18. Rather, Figure 10 of Kelly discloses a fastener adapted to follow the shape of stethoscope tubing. (See paragraph 0041 of Kelly.) In addition, the surfaces that the Examiner asserts are slanted in the Final Office action, are merely the straight edges of a semi-circular clip 134. The cited prior art does not teach or suggest all of the limitations of the independent claims 1, 11 and 18. Accordingly all claims are non-obvious and patentable.

Examiner’s Response:
Examiner notes that claim 1 does not require a cylindrical intravenous tubing line.  Claim 1 requires first and second attachment members which are adapted (capable) for receiving and frictionally engaging a cylindrical intravenous tubing line.  Examiner notes that Kelly provides support for such in that Kelly shows attachment members capable of receiving and frictionally engaging a cylindrical tubing line of a stethoscope.  

Examiner notes that it is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  

Examiner further notes that claim 1 requires “a slanted surface in communication with the concave surface”.  Fig. 10 of Kelly shows slanted surfaces in communication with a concave surface.







Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                                                                                                                                                                                                                     
Conferees:
/RICHARD WL RIDLEY/Supervisory Patent Examiner, Art Unit 3656                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651    

                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.